Citation Nr: 9916971	
Decision Date: 06/19/99    Archive Date: 06/29/99

DOCKET NO.  98-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Determination of proper initial rating for service-
connected residuals of partial amputations of the tips of the 
middle and ring fingers of the left hand, each currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to February 28, 
1997, for a grant of service connection for residuals of a 
partial amputation of the tips of the middle and ring fingers 
of the left hand.

4.  Entitlement to an effective date prior to February 28, 
1997, for a grant of service connection for a scar above the 
right eyebrow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A July 1997 rating decision granted service connection 
for residuals of partial amputations of the tips of the 
middle and ring fingers of the left hand, and assigned a 10 
percent disability evaluation to each finger, effective 
February 28, 1997.  An April 1998 rating decision granted 
service connection for a scar above the right eyebrow, 
assigning an effective date of February 28, 1997 for the 
grant.  The veteran, who had active service from May 1974 to 
May 1977, appealed those decisions.

Initially, the Board notes that in May 1998 correspondence 
that served as a notice of disagreement, the veteran 
requested service connection for a scar above his left eye.  
A June 1998 rating decision denied service connection for a 
scar above the left eye.  The veteran's representative argued 
this issue in the February 1999 brief on appeal.  However, it 
does not appear that that issue has been developed for 
appellate review, and the issues are thus limited to those on 
the first page of this decision.





FINDINGS OF FACT

1.  The veteran has not presented evidence to show that he 
currently has a chronic headache disorder.

2.  The veteran received partial amputations, to the tufts, 
of the tips of the middle and ring fingers of the left hand 
during active service.  Residuals of the amputations include 
tenderness and soreness.

3.  The veteran is right handed.

4.  The RO received the veteran's claim for service 
connection for residuals of partial amputations of the tips 
of the middle and ring fingers of the left hand on February 
28, 1997.

5.  The RO construed the veteran's February 28, 1997 claim to 
include a claim for service connection for a scar above the 
right eyebrow.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The initial 10 percent disability ratings assigned for 
the veteran's residuals of partial amputations of the tips of 
the middle and ring fingers of the left hand respectively are 
appropriate, and the criteria of an evaluation in excess of 
10 percent for each finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 32.321(b)(1), 4.1-
4.14, 4.71a, 4.118, Diagnostic Code 5149-7804 (1998).

3.  The effective date for service connection of the 
veteran's residuals of partial amputations of the tips of the 
middle and ring fingers of the left hand was correctly 
determined to be February 28, 1997.  38 C.F.R. §§ 3.157, 
3.400 (1998).

4.  The effective date for service connection of the 
veteran's scar above the right eyebrow was correctly 
determined to be February 28, 1997.  38 C.F.R. §§ 3.157, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records reflect that in April 
1976, the veteran suffered a cut above his right eye during 
"General Quarters."  The wound was sutured.  The veteran' s 
April 1977 separation examination report noted that his head, 
nose and sinuses were normal.

As a result of other claims for service connection, the 
veteran was provided a VA general medical examination in May 
1997.  The veteran's head was characterized as normocephalic, 
and his face and neck were also described as normal.  His 
sensory and motor systems were intact, and he was verbal, 
alert and oriented.  The veteran's vision was good with 
corrective lenses, and his pupils were equal and reactive.  
No mention of headaches is contained in the resulting report, 
even as a pertinent history and no abnormality was found on 
that examination.

In August 1997, the veteran filed his claim for service 
connection for a scar above the right eyebrow and for 
headaches.  In that claim, the veteran asserted that he has 
headaches as a result of the injury that caused the cut above 
his eye.  In October 1997, the veteran's wife submitted a 
supporting statement.  The veteran's wife informed the RO 
that she had known the veteran since 1977, and that he had 
suffered from headaches, which he reported were behind his 
eyes.  She stated that the veteran suffered from these 
headaches a couple of times per month.

In light of the above, the Board finds that the veteran's 
claim for service connection for headaches is not well 
grounded, and must be denied on this basis.  Towards that 
end, the veteran has not submitted any evidence that would 
reflect that he currently suffers from a chronic headache 
disorder per se.  While the veteran has informed the RO that 
he suffers from headaches on occasion, no diagnosis of any 
form of a chronic headache disorder has been submitted.  In 
the absence of evidence of a claimed disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Moreover, competent medical evidence has not been 
submitted that would establish a nexus between any current 
headache complaints and the veteran's in-service injury that 
led to the cut above the right eyebrow.  Only the veteran has 
alleged such a nexus, but as a layperson, he is not competent 
to provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In denying the claim as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

Initial Rating

These claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court, citing the VA's position, held 
that staged ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This is a somewhat different view than that 
found in Francisco, in which the Court held that the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that case, however, an 
increased rating was at issue.

In May 1975, the veteran partially amputated the tips of the 
third and fourth (middle and ring) fingers of his left hand.  
Other service medical records reflect that the veteran is 
right handed.  The veteran filed his initial claim for 
service connection in February 1997, and as a result, the RO 
afforded him a VA examination in May 1997.  As expected, 
physical evaluation of the veteran's left hand reflected a 
partial amputation just to the tufts of the middle and ring 
fingers.  There was a slight bit of tenderness, soreness and 
sensitivity to the touch, and perhaps a slight decrease in 
sensation.  There was normal grip and dexterity.

In November 1997, the veteran was provided a hearing before 
an RO hearing officer.  The veteran informed the RO hearing 
officer that during cold weather his fingers were painful, 
and that sometimes his fingers cramped.  The veteran also 
stated that he used Tylenol for treatment.  In addition, the 
veteran said that his fingertips turned color at times.  Most 
recently, the veteran testified that he worked as a security 
guard in a public school system, and that he had difficulty 
performing certain types of work, such as difficult manual 
labor, because of his amputations.

The July 1997 RO rating decision used two hyphenated rating 
codes to evaluate this disability, Diagnostic Code 5149-7804.  
As noted by the RO, this disability did not fall squarely 
within existing diagnostic codes.  Analogous ratings are 
permitted under 38 C.F.R. § 4.20 (1998).  Diagnostic Code 
5149 provides that a 20 percent evaluation is to be assigned 
for the amputation of the middle and ring fingers of the 
minor, that is, nondominant hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5149 (1998).  That is the only evaluation 
available for an amputation of these fingers, unless the 
amputation was on the dominant hand.  In addition, Diagnostic 
Code 7804 provides that a 10 percent evaluation is warranted 
for superficial scars that are tender and painful.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for each of the veteran's amputated fingers.  In this 
regard, the only schedular evaluation available for the 
amputation is a 20 percent evaluation for the two fingers.  
Diagnostic Code 5149 in fact provides that a 20 percent 
evaluation is warranted for complete amputation.  
Alternatively, a 10 percent evaluation could be assigned for 
each finger based upon the presence of a tender and painful 
scar.  While the examiner who performed the May 1997 VA 
examination noted complaints of pain, such would be reflected 
in a 10 percent evaluation for each finger.  Thus, the Board 
finds that the preponderance of the evidence is against a 
higher evaluation.

In denying an increased evaluation, the Board has considered 
whether separate ratings could be assigned.  However, 
relevant regulatory authority provides that an evaluation of 
the same disability under various diagnoses is to be avoided, 
as disability from injuries to the muscles and nerves of 
extremities may overlap.  38 C.F.R. § 4.14 (1998).  Towards 
that end, the Board finds that to award separate ratings for 
both the scar and the amputation would constitute pyramiding.  

In reaching the above determination, the Board has also 
considered the complete history of the amputations, as well 
as the current clinical manifestations and the effect that 
such may have on the earning capacity of the veteran if he 
were not retired.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  In 
addition, the Board has considered the possibility of a 
staged rating for this disability, as the appeal stemmed from 
an initial determination of the level of disability.  See 
Fenderson, supra.  However, the level of disability in this 
claim has remained substantially the same during the pendency 
of this claim, and indeed, has not changed much ever since 
the initial injury. 

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his amputations have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  While the 
veteran did testify that his employment in manual labor was 
restricted because of the amputations, the rating criteria do 
in fact contemplate a loss of earnings capacity, and most 
recently, the veteran is in fact employed.  In the absence of 
marked interference with employment or frequent periods of 
hospitalization, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Effective Dates

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(ii)(B)(2), 
disability compensation is effective the day following 
separation from active service or date entitlement arose if a 
claim is received within one year after separation from 
service; otherwise the effective date is the date of receipt 
of a claim or the date entitlement arose, whichever is later.

A review of the veteran's claims file reflects that he sought 
VA treatment for his now service-connected amputations of the 
left middle finger in July 1983.  At that time he had 
complaints of pain, and he related that he lost the tip of 
his finger during service.  However, the RO did not receive a 
claim for service connection for the veteran's amputations 
until February 28, 1997.  The veteran filed his claim for 
service connection for a scar above the right eyebrow in 
August 1997, but a reading of the claims file reflects that 
the RO construed the veteran's February 28, 1997 claim to 
include a claim for service connection for the scar above the 
right eyebrow.

The veteran articulated his point at a hearing before an RO 
hearing officer in November 1997.  The veteran indicated that 
he sought VA treatment for his amputations as early as 1978, 
but that VA personnel were less than helpful at that time.  
Further, the veteran stated that he did not know how to file 
a formal claim for service connection.  Ultimately, the 
veteran is seeking an effective date back to the time of 
initial VA treatment.

In light of the above, the Board finds that the award of an 
effective date for the grants of service connection prior to 
February 28, 1997, the date the RO first received any claim, 
is not warranted.  The veteran did not file a claim for 
service connection within one year following his separation 
from service.  Thus, under the authority found in 38 C.F.R. § 
3.400(b)(ii)(B)(2), a grant of service connection to the time 
of his separation, or even to the time of initial VA 
treatment, is not warranted. 

Accordingly, the Board concludes that there is no legal basis 
for the assignment of an effective date prior to February 28, 
1997, for a grant of service connection for a partial 
amputation of the tips of the middle and ring fingers of the 
left hand or for a grant of service connection for a scar 
above the right eyebrow.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (b)(West 1991).







ORDER

Service connection for headaches is denied.

The initial ratings of 10 percent for the veteran's residuals 
of partial amputations of the tips of the middle and ring 
fingers of the left hand are appropriate, and entitlement to 
evaluations in excess of 10 percent for each finger is 
denied.

An effective date prior to February 28, 1997 for a grant of 
service connection for partial amputations of the tips of the 
middle and ring fingers of the left hand is denied.

An effective date prior to February 28, 1997 for a grant of 
service connection for a scar above the right eyebrow is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

